Exhibit 10.2

RESTRUCTURING AGREEMENT

THIS RESTRUCTURING AGREEMENT is made as of the 6th day of October, 2008, by and
between TEREX CORPORATION (“Terex”), a Delaware corporation, having an address
at 200 Nyala Farm Road, Westport, CT 06880, on the one hand, and CRANE &
MACHINERY, INC. (“C&M”), an Illinois corporation, having an address at 7402 West
100th Place, Bridgeview, Illinois 60455, MANITEX INTERNATIONAL, Inc.
(“Manitex”), a Michigan corporation, having an address at 7402 West 100th Place,
Bridgeview, Illinois 60455, (formerly known as Veri-Tek International, Corp.) on
the other hand (C&M and Manitex, collectively, the “Manitex Parties”).

WHEREAS, GT Distribution LLC, and Terex entered into certain agreements related
to the C&M business as of November 10, 2003 for certain consideration, including
a note that the parties now consider to be in the nature of equity valued at
$5,495,000.00 (the “C&M Interest”).

WHEREAS, C&M issued that certain Term Note dated November 10, 2003 in favor of
Schaeff-Terex GmbH & Co. KG (“Schaeff”), a wholly-owned subsidiary of Terex, in
the original principal amount of $3,146,358.00 (the “Schaeff Note”), which note
was assigned by Schaeff to Terex pursuant to that certain Assignment Agreement
made as of November 10, 2003.

WHEREAS, GT Distribution LLC issued that certain promissory note in favor of
Michael Pregont in the original principal amount of $2,300,000 (the “Pregont
Note”).

WHEREAS, Koehring Cranes, Inc., a wholly-owned subsidiary of Terex, entered into
a Distribution Agreement with C&M dated as of December 20, 2007.

NOW, THEREFORE, in reliance on the representations herein provided, and in
consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. The parties agree that the remaining outstanding principal amount of the
Schaeff Note is $2,594,000.

2. In satisfaction of the Schaeff Note, simultaneously with the execution of
this Agreement, the Manitex Parties agree as follows:

(a) Manitex will execute and deliver to Terex a promissory note in favor of
Terex in the amount of $2,000,000.00 in the form of Exhibit A attached hereto
(the “Replacement Schaeff Note”); and

(b) Manitex will issue such number of shares of common stock of Manitex to Terex
having an aggregate Market Value (defined below) of $594,000.00 (rounded up to
the nearest whole share) (the “Replacement C&M Interest”); and

(c) Manitex will provide Terex with piggyback registration rights and execute
and deliver the Piggyback Registration Rights Agreement in the form of Exhibit B
attached hereto; and

(d) C&M will pay, or has paid, to Michael Pregont any and all amounts due and
owing under the Pregont Note and cause the Pregont Note to be cancelled on or
before the execution of this Agreement; and

(e) C&M will execute and deliver a Security Agreement to Terex granting Terex a
lien on and security interest in all of the assets of C&M in the form of Exhibit
C attached hereto.

 

1



--------------------------------------------------------------------------------

3. “Market Value” for each share of common stock of Manitex shall be the average
of the closing prices on NASDAQ as reported in The Wall Street Journal (national
edition) (or if not reported thereby, any other authoritative source) for the
twenty consecutive trading days ending on the trading day immediately prior to
the date of this Agreement.

4. In consideration of the foregoing, Terex agrees to surrender and cancel the
C&M Interest effective on the date that the Manitex Parties satisfy all of their
respective obligations under paragraphs 2(a), (b), (c), (d) and (e) of this
Agreement.

5. The Manitex Parties jointly and severally represent and warrant to Terex that
as of the date of this Agreement, and at all times any amounts are outstanding
hereunder:

(a) Each of them is duly authorized to make and perform this Agreement and all
other documents executed and delivered provided for in this Agreement
(collectively referred to herein as the “Transaction Documents”). Such documents
are valid and binding legal obligations of the Manitex Parties thereto,
enforceable in accordance with their terms.

(b) Each of them has the legal power and authority to own its properties and
assets, to execute and perform the Transaction Documents, to grant to Terex the
guaranties and security interests provided in such Transaction Documents, and to
do any and all other things required of them hereunder.

(c) There is not pending nor, to the best of their knowledge, threatened, any
litigation, proceeding or governmental investigation which could materially and
adversely affect the ability of the Manitex Parties to perform hereunder and
under the Transaction Documents.

(d) C&M has good and marketable title to its properties given as security under
the Security Agreement for the Replacement Schaeff Note.

6. Terex represents and warrants to Manitex that as of the date of this
Agreement, and at all times any amounts are outstanding hereunder:

(a) Terex is duly authorized to make and perform this Agreement and the
Transaction Documents. Such documents are valid and binding legal obligations of
Terex, enforceable in accordance with their terms.

(b) Terex has the legal power and authority to own its properties and assets, to
execute and perform the Transaction Documents, and to do any and all other
things required of it hereunder.

7. Miscellaneous

(a) This Agreement shall be construed in accordance with the law of the State of
New York.

(b) To induce Terex to enter into this Agreement, the parties hereto irrevocably
agree that all actions arising, directly or indirectly, as a result or
consequence of this Agreement shall be instituted and litigated only in courts
having their situs in New York County, New York. The parties hereby consent to
the exclusive jurisdiction and venue of any state or federal court having its
situs in said county, and waive any objection based on forum non conveniens. The
parties hereby waive personal service of any and all process and consents that
all such service of process may be made by certified mail, return receipt
requested, directed to the borrower as set forth herein in the manner provided
by applicable statute, law, rule of court or otherwise.

(c) If any provision of this Agreement shall be held or deemed to be or shall,
in fact, be inoperative or unenforceable as

 

2



--------------------------------------------------------------------------------

applied in any particular case in any or all jurisdictions, or in all cases
because it conflicts with any other provision or provisions hereof or any
constitution or statute or rule of public policy, or for any other reason, such
circumstances shall not have the effect of rendering the provision in question
inoperative or unenforceable in any other case or circumstance, or of rendering
any other provision or provisions herein contained invalid, inoperative, or
unenforceable to any extent whatever.

(d) This Agreement and the other Transaction Documents constitute the entire
agreement among the parties as to the subject matter hereof, and shall supersede
all prior understandings, letters, agreements, contracts and other documents.
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.

(e) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a number of copies hereof each signed by less
than all, but together signed by all of the parties hereto.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement was executed and delivered by the undersigned
on the date stated in the first paragraph above.

 

CRANE & MACHINERY, INC. By:  

/s/ Lubomir Litchev

Name:   Lubomir Litchev Title:   President MANITEX INTERNATIONAL, INC. By:  

/s/ Andrew Rooke

Name:   Andrew Rooke Title:   President TEREX CORPORATION By:  

/s/ Eric I. Cohen

Name:   Eric I. Cohen Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

TERM NOTE

(Filed as Exhibit 10.3 to this Current Report on Form 8-K)



--------------------------------------------------------------------------------

EXHIBIT B

PIGGYBACK REGISTRATION RIGHTS AGREEMENT

(Filed as Exhibit 10.4 to this Current Report on Form 8-K)



--------------------------------------------------------------------------------

EXHIBIT C

SECURITY AGREEMENT

(Filed as Exhibit 10.5 to this Current Report on Form 8-K)